 8:18-cv-00123-BCB-MDN Doc # 261 Filed: 01/15/21 Page 1 of 1 - Page ID # 3765




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

SAMONE T. PARKER, Individually and as
Special Administrator of the Estate of Tonya
L. Drapeau, deceased;                                                  8:18CV123

                       Plaintiff,                                        ORDER

        vs.

VISTA STAFFING SOLUTIONS, INC., and
NEVINE MAHMOUD, M.D.;

                       Defendants.


        Upon notice of settlement given to the undersigned magistrate judge by counsel for
plaintiff,


        IT IS ORDERED:
        1. On or before March 15, 2021, the parties shall electronically file a joint stipulation for
dismissal (or other dispositive stipulation) and shall submit to the trial judge a draft order which
will fully dispose of the case;
        2. Absent compliance with this order, this case (including all counterclaims and the like)
may be dismissed without further notice; and
        3. The Clerk of Court shall terminate the pretrial and trial settings, and any hearings set
for this case.


        Dated this 15th day of January, 2021.

                                                      BY THE COURT:

                                                      s/Michael D. Nelson
                                                      United States Magistrate Judge
